Citation Nr: 0116604	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to an increased rating for tinea pedis and 
tinea unguium, currently evaluated as 10 percent 
disabling.

3. Entitlement to an effective date earlier than December 2, 
1994 for the award of service connection for tinea pedis 
and tinea unguium.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The veteran provided testimony at a video-conference hearing 
before the undersigned Acting Member of the Board of 
Veterans' Appeals (Board).  A transcript of the hearing is of 
record.  He submitted additional evidence during the hearing 
and waived his right to have it initially considered by the 
RO.  38 C.F.R. § 20.1304(c).


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as scheduling a 
medical examination (or, obtaining a medical opinion) when 
such evidence may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
veteran's claims in the context of the new law, nor has the 
veteran had an opportunity to prosecute his claims in that 
context.  Consequently, a remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

In this case, the veteran contends, in essence, that service 
connection is warranted for bilateral pes planus.  In 
particular he alleges that he aggravated this condition as a 
consequence of his duties as a cook during service.  He 
indicated that he was required to stand for extended periods 
of time in water while performing his mess duties and that he 
had constant problems with his boots.  The veteran also 
contends that his service connected tinea pedis and tinea 
unguium are more disabling than currently evaluated and 
should receive a higher evaluation.

With regard to the veteran's claim for service connection for 
bilateral pes planus, the service medical records reveal that 
on entrance examination, the veteran was diagnosed with pes 
planus.  Additional service medical records reveal that the 
veteran was seen on several occasions with complaints of pain 
in the arches of his feet.  The discharge examination was 
negative for any findings, treatment, or diagnosis of pes 
planus.  Post-service evidence of record reflects that the 
appellant has been receiving ongoing treatment for pes 
planus.  Furthermore, in statements dated in 1995, a private 
physician noted that the veteran was being treated for 
"intractable" foot problems and that this problem existed 
prior to service and was aggravated by his service.  The 
Board notes that these statements served as the basis for the 
grant of service connection for tinea pedis and tinea 
unguium.  However, it is unclear whether the physician's 
opinion expressed in these statements was limited to the 
veteran's skin problems or also included the pes planus 
disorder.  Accordingly, the Board finds that additional 
medical development is necessary to clarify whether the 
veteran's pes planus disorder was aggravated beyond normal 
progression during service.

With regard to the veteran's tinea pedis and tinea unguium 
claim, the Board notes that the VA examinations of record are 
not adequate to evaluate the veteran's disorder.  On VA 
examination in February 1998, the examiner noted that the 
plantar surface of both feet revealed dyshidrosis.  The 
diagnosis was tinea pedis and tinea unguium.  On VA 
examination in September 2000, the veteran complained of 
increased swelling of his feet and the breakdown of the skin 
on the soles of his feet.  He stated that he has been 
prescribed various topical antifungal creams which had not 
been very effective.  The examiner noted that there was a 
moderate amount of bilateral erythema on the soles of the 
feet as well as significant amount of subungual debris under 
the toenails of both feet.  There was also mild scaling on 
the sides of the feet.  The diagnosis was tinea unguium and 
tinea pedis.  The examiner, however, did not provide any 
comment addressing the presence or severity of any itching, 
lesions, or disfigurement of the feet.  

Furthermore, the veteran testified at the April 2001 video-
conference hearing that he experiences ulcerations of bottom 
side of his feet at least twice a week.  He stated that the 
ulcerations open up and bleed.  Thus, the Board finds that 
further VA examination is necessary prior to further 
appellate adjudication of this issue.  

In view of the above necessity for additional medical 
development, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any such examination, the RO should associate with 
the claims file copies of any notice(s) of examination that 
are sent to the veteran.  

Prior to having the veteran undergo any further examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include all records from VA facilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

Finally, the Board notes that in August 1998, the veteran 
submitted a notice of disagreement with the effective date of 
December 2, 1994 for the award of service connection for 
tinea pedis and tinea unguium.  In December 1998, the RO 
issued a statement of the case addressing this claim and 
notified the veteran that to perfect his appeal, he was 
required to submit a substantive appeal within 60 days from 
the date of the statement of the case or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he appealed.  The 
record reflects that he was notified of the grant of service 
connection for tinea pedis and tinea unguium in June 1998.  
Accordingly, he had until June 1999 to submit a VA Form 9, or 
equivalent to complete his appeal.  See 38 C.F.R. § 20.202.  
Careful review of the claims folder reveals that the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
in which he indicated that the 10 percent award should have 
been effective from September 22, 1992.  In October 1999, the 
RO informed the veteran that he had not submitted a 
substantive appeal with respect to the claim for an earlier 
effective date and that appeal was closed.  However, the 
January 1999 statement clearly meets the requirements for a 
substantive appeal pursuant to § 20.202 and as such, the 
Board finds that this issue is properly on appeal.  In view 
of the above and the intervening events, this issue will also 
be returned to the RO to allow for compliance with the new 
law including proper notification and consideration of all 
evidence submitted subsequent to the August 1998 statement of 
the case.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1. With regard to the veteran's claim for 
service connection for bilateral pes 
planus, the RO should ask the veteran 
to provide any information regarding 
any evidence of current or past 
treatment for pes planus that has not 
already been made part of the record, 
and should assist him in obtaining 
such evidence.  The RO should also 
obtain any outstanding records of 
treatment pertaining to the veteran's 
service-connected tinea pedis and 
tinea unguium.  The veteran should be 
given the requisite opportunity to 
respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2. The RO, after obtaining appropriate 
releases as necessary, should request 
clarification from Dr. Wen-son Hsieh 
regarding his opinion addressing the 
aggravation of the veteran's foot 
problems in service.  He should be 
specifically requested to comment on 
the veteran's pes planus and to 
indicate whether or not it is his 
opinion that the preexisting pes 
planus increased in severity beyond 
natural progression during service.  
He should be notified that a complete 
rationale for each opinion expressed 
and conclusion reached is necessary.

3. The veteran should then be afforded an 
appropriate examination in an effort 
to determine whether the preexisting 
pes planus increased in severity 
during service.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this 
REMAND, must be made available to and 
be reviewed by the physician 
designated to examine the veteran.  
All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
After examination of the veteran and 
consideration of his pertinent 
history, the physician should offer an 
opinion as to whether it is at least 
as likely as not that any current pes 
planus was aggravated beyond natural 
progression during the veteran's 
period of active military service.  
The typewritten report of examination 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

4. The RO should schedule the veteran for 
a VA dermatological examination to 
determine the current extent of the 
veteran's service-connected tinea 
pedis and tinea unguium.  All 
pertinent clinical findings should be 
reported in detail.  The claims folder 
should be made available to the 
examiner for review prior to examining 
the veteran.  The examiner should 
state that he has reviewed the claims 
folder in his examination report.  
After the examination, the examiner 
should specifically comment as to 
whether the veteran's service-
connected skin disorder results in 
symptoms analogous to constant 
exudation or constant itching, or 
extensive lesions or marked 
disfigurement.

5. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. If none of the requested development 
yields medical evidence that the pes 
planus increased in severity beyond 
natural progression during service, RO 
should specifically advise veteran and 
his representative of the need to 
submit such competent medical evidence 
to support the claim.

7. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

8. The RO should provide the veteran and 
his representative the opportunity to 
submit any additional evidence and/or 
argument in support of his claim for 
an earlier effective date for the 
award of service connection for tinea 
pedis and tinea unguium. 

9. After completion of the foregoing, and 
any other development deemed warranted 
by the record, the RO should 
adjudicate the issues of entitlement 
to service connection for bilateral 
pes planus, entitlement to an 
increased rating for tinea pedis and 
tinea unguium and entitlement to an 
earlier effective date for the award 
of service connection for tinea pedis 
and tinea unguium on the basis of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
matters and concerns noted in this 
REMAND.  

10. If any determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity 
to respond before the matter is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


